MEMORANDUM**
Parnell Curtis, a California state prisoner, appeals pro se the district court judgment dismissing his action without prejudice for failure to exhaust administrative remedies. See 28 U.S.C. § 1915A; 42 U.S.C. § 1997e(a). We review de novo, Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.1994) (per curiam), and affirm.
Curtis admits that he failed to exhaust his claims prior to filing his complaint in federal court. The district court, therefore, properly dismissed the complaint without prejudice. See 42 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 731, 741, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001) (requiring prisoners to exhaust available administrative remedies prior to bringing suit in federal court).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.